Citation Nr: 0705444	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including on the basis of herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to June 
1970.  During his service in Vietnam, the veteran was awarded 
a Combat Infantryman Badge among other awards and 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's death, in January 1990, was caused by 
arteriosclerotic cardiovascular disease.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides, or shows that the veteran's 
arteriosclerotic cardiovascular disease was manifested within 
one year of service discharge.


CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as cardiovascular renal disease, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 
2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran served on active duty for over seven years; 
including duty in the Republic of Vietnam.  However, in this 
case, the appellant has not presented competent medical 
evidence that the veteran was diagnosed with a disease or 
disorder associated with exposure to herbicides that caused 
or contributed to his demise.  Even so, the appellant claims 
that her husband's arteriosclerotic cardiovascular disease 
(and ultimately his death) was due to his exposure to 
herbicides in service.  There is no record of complaints of, 
or treatment for, or symptomatology consistent with any of 
the presumptive diseases due to exposure to herbicides during 
or after his active service.

The veteran died on January [redacted], 1990.  The appellant was 
married to the veteran at the time of his death.  At the time 
of the veteran's death, he was not service connected for any 
disability.  As indicated previously, the veteran's 
certificate of death shows that he died from arteriosclerotic 
cardiovascular disease.  No autopsy was performed.

Service medical records are negative for any evidence of 
arteriosclerotic cardiovascular disease and there is 
indication of arteriosclerotic cardiovascular disease until 
January [redacted], 1990.  Moreover, there is no medical opinion on 
file concerning the cause of death, which indicates that the 
veteran's arteriosclerotic cardiovascular disease was due to 
service.  The appellant has indicated that the veteran died 
at home, thus, there are no terminal treatment records.  In 
addition, although there are no post service medical record, 
the appellant does not contend that the cause of the 
veteran's death is directly related to his active duty 
service or that arteriosclerotic cardiovascular disease was 
manifested within one year of his discharge from service.  
Specifically, there is no medical evidence to suggest that 
arteriosclerotic cardiovascular disease was diagnosed within 
one year after service discharge and the appellant does not 
content otherwise.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first showing for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  The fact that the veteran died decades 
after service only provides more weight against this claim.

In essence, there is no evidence of arteriosclerotic 
cardiovascular disease in service, or within one year of 
service discharge as he was not diagnosed with it until many 
years after.  Although there is credible evidence showing 
that the veteran served in Vietnam and was a Vietnam era 
veteran, there is no competent medical evidence linking the 
veteran's death to his period of service (to include on a 
presumptive basis due to exposure to herbicides) or otherwise 
relating the veteran's death to his period of service.  

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her representative, who have asserted that the 
veteran's exposure to herbicides caused or contributed to his 
death.  However, the appellant and her representative, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed, that is, a nexus between the cause of the 
veteran's death and his period of active duty service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for the cause of the veteran's 
death, to include as due to exposure to Agent Orange must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in October 
2003 and provided to the appellant prior to the February 2004 
rating decision on appeal satisfy the duty to notify 
provisions as these letters discuss the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim for service connection for the cause of the veteran's 
death is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service medical records and the appellant has submitted lay 
evidence in the form of her written communications.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claim decided 
herein.  

In this regard, it is noted that the veteran's terminal 
treatment records and post service medical records have not 
been obtained.  However, inasmuch as the appellant has 
reported that the veteran died at home, there are no terminal 
treatment records.  Similarly, inasmuch as the appellant does 
not contend that the cause of the veteran's death, 
arteriosclerotic cardiovascular disease, was manifested 
within one year of the veteran's discharge from active duty 
service or that this disorder is otherwise related to his 
military service on a direct basis, the Board finds that a 
remand to obtain such evidence would serve no useful purpose.

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt can not be justified.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of her claim, her claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

The Board notes that no medical opinion has been obtained 
with respect to the veteran's claim.  However, the Board 
finds that the evidence, which reveals that the veteran did 
not have this disability during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
a medical opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA medical opinion to be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claim.

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


